Citation Nr: 0214777	
Decision Date: 10/22/02    Archive Date: 11/01/02

DOCKET NO.  94-46 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a foot disorder, 
diagnosed as bilateral hyperkeratosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel

INTRODUCTION

The veteran had active service from December 1968 to December 
1970.

This appeal arises from a rating decision from the Department 
of Veterans Affairs (VA) New Orleans, Louisiana Regional 
Office (RO) that determined that new and material evidence 
had not been submitted to reopen a claim for service 
connection for moderate hyperkeratosis plantar foot surface, 
bilaterally.

It is noted that service connection for a foot disorder, 
diagnosed as bilateral callosities was denied by rating 
action of November 1987, which was appealed, and denied by 
decision of the Board in August 1988.  The Board held that 
there had been in-service treatment for callosities that had 
resolved, and that keratosis like lesions were first shown 
years post-service.  

Service connection for a foot disorder was again denied by 
rating action of November 1987, which was appealed, and 
denied by decision of the Board in December 1989, both 
determined that a new factual basis had not been submitted to 
reconsider service connection for a foot disorder.  

By rating action of June 1993, it was determined that new and 
material evidence had not been submitted to reopen the claim 
for service connection for bilateral moderate hyperkeratosis 
of the plantar foot surface, with notice to the veteran of 
this decision in July 1993.  This rating action was 
unappealed and is the last final prior rating decision on 
this issue.  In Evans v. Brown, 9 Vet. App. 273 (1996), the 
United States Court of Appeals for Veterans Claims (Court) 
indicated that in determining whether new and material 
evidence has been submitted, it is necessary to consider the 
evidence added to the record since the last time a claim was 
denied on any basis.  Thus the Board will address the issue 
whether new and material evidence has been submitted since 
the last prior final rating decision in June 1993.

In February 1999 and May 1999, video teleconference hearings 
were held before Members of the Board, including the 
undersigned who are rendering the final determination in this 
claim and who were designated by the Chairman of the Board to 
conduct those hearings, pursuant to 38 U.S.C.A. § 7102 (West 
Supp. 2002).  The veteran has indicated that he has accepted 
the video teleconferencing hearings in lieu of an in-person 
hearing.  Transcripts of the hearings are of record.

This case was remanded in November 1998 to provide the 
veteran a requested hearing before a Member of the Board and 
remanded in August 1999 for further development.  The case 
has been returned to the Board.

Additionally, the veteran's representative at the video 
hearings raised the issue of clear and unmistakable error in 
the original rating decision that denied service connection 
for moderate hyperkeratosis plantar foot surface bilateral.  
It is noted that this rating decision is subsumed by the 
August 1988 Board decision.  Therefore, if the veteran and 
his representative wish to contend clear and unmistakable 
error in the August 1988 Board decision, their attention is 
directed to 38 C.F.R. §§ 20.1400 - 20.1411 (2002).

Finally, during the pendency of this appeal, an appeal was 
perfected as to the issue of entitlement to service 
connection for PTSD, however, by rating action of January 
1997 service connection was granted, and the appeal was 
satisfied.  Subsequently, the veteran filed a claim for an 
increased rating for PTSD and perfected an appeal as to a 
rating action of August 2000 that denied an increased 
evaluation.  In rating decision of June 2002, the evaluation 
of the veteran's service connected PTSD was increased to 100 
percent and it was indicated that the appeal as to that issue 
was satisfied.  The appeal is, therefore, limited to the 
issue set forth on the title page.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal on the issue of new and material 
evidence has been obtained by the RO.

2.  Service connection for a foot disorder was denied 
originally by the RO in November 1987, to which an appeal was 
perfected and service connection for disorders of both feet 
was denied by decision of the Board in August 1988.  The 
claim was again denied by rating action of November 1988, 
which was additionally appealed and denied by decision of the 
Board in December 1989. 

3.  In June 1993 the RO again denied the claim for service 
connection for bilateral moderate hyperkeratosis of the 
plantar foot surface, because new and material evidence had 
not been submitted to reopen the claim.  There was notice to 
the veteran in July 1993, and he did not timely disagree.

4.  Evidence associated with the claims file since the June 
1993 rating decision is not so significant that it must be 
considered in order to fairly decide whether the appellant is 
entitled to service connection for a foot disorder, diagnosed 
as bilateral hyperkeratosis.


CONCLUSIONS OF LAW

1.  The June 1993 decision of the regional office that 
determined that there was no new and material evidence to 
reopen the claim for service connection for a foot disorder, 
diagnosed as bilateral hyperkeratosis is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302(a), 20.1103 
(2001).

2.  New and material evidence has not been submitted to 
reopen the previously denied claim of entitlement to service 
connection for a foot disorder, diagnosed as bilateral 
hyperkeratosis.  38 U.S.C.A. §§ 5103A, 5108 (West 1991 and 
Supp. 2002); 66 Fed. Reg. 45,620-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326); 
38 C.F.R. §§ 3.156(a), (c) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), was signed into law.  
38 U.S.C.A. § 5100 et. seq. (West Supp. 2002).  To implement 
the provisions of the law, VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The amendments to 38 C.F.R. § 3.156(a), 3.159(c) and 
3.159(c)(4)(iii) apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001.  As the 
present appeal was initiated prior to that date, it will be 
decided under the older version of 38 C.F.R. § 3.156 detailed 
below.

To the extent that provisions of the VCAA apply in the 
instant case, in particular regarding to notice to the 
veteran, after reviewing the record, the Board is satisfied 
that all appropriate notice and development has been 
accomplished.  A letter addressing the VCAA requirements was 
sent to the veteran in July 2001.  The letter, other letters 
sent to the veteran, and the statement of the case (SOC) and 
the supplemental statement of the case (SSOC) in this case 
collectively inform the veteran of what evidence he must 
obtain and which evidence VA would seek to obtain, as 
required by section 5103(a), as amended by the VCAA, and by § 
3.159(b), as amended by 66 Fed. Reg. at 45,630.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Further, it 
appears that all pertinent evidence has been obtained.  
Therefore, there is no evidence that there are additional 
records that should be obtained, nor is there evidence that 
other development is necessary.  Thus, no further assistance 
to the veteran is required to comply with the duty to assist 
him.  See 38 U.S.C.A. § 5103A (West Supp. 2002); 66 Fed. Reg. 
45,620-32 (August 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326).  As all records that 
can be obtained have been obtained, there is no more specific 
notice indicated in this case. 

In this regard, the veteran has reported that he had VA 
treatment at the New Orleans VAMC right after service, 
although at the March 1988 hearing he said the treatment was 
for psychiatric complaints although he says he discussed his 
feet.  He has stated that he did not have treatment after 
that until 1987, but that he treated himself.  The veteran 
has said on a separate occasion that he did not have any 
treatment post service until he was seen at the VA in 1987.  
Therefore, there seem to be no VA records that could be 
obtained which would show continuity of a chronic disability 
from 1970 until 1987.

Further, it is noted that evidence was received by the RO, to 
which a SSOC was not prepared.  This evidence, a VA 
examination and copies of the veteran's service medical 
records, were obtained pursuant to a different claim, and 
there is no evidence related to the disability at issues.  As 
such, the Board finds that there would be no useful purpose 
in remanding for the issuance of a SSOC.  Further, the 
representative has had an opportunity to review the 
documents, thus the contents are known.

It was noted in the VCAA that, with respect to previously 
disallowed claims, "[n]othing in (38 U.S.C.A. § 5103A) shall 
be construed to require the Secretary to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured, as described in (38 U.S.C.A. § 5108)."  
38 U.S.C.A. § 5103A(f) (West Supp. 2002).  Therefore, the 
recent change to the law has not modified the requirement 
that a previously denied claim may not be reopened and 
readjudicated unless, and until, there has been a finding 
that new and material evidence has been submitted.  Thus, it 
is necessary that the case be adjudicated initially on the 
issue of whether new and material evidence is of record to 
reopen the claims.  If it is determined that such evidence 
has been presented, the claim will be reopened, any required 
development would be undertaken.  Elkins v. West, 12 Vet. 
App. 209 (1999).

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 3.104, 20.1103 (2001).  

Section 5108 of Title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  

Current caselaw provides for the following analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a).  Second, if new and material evidence has been 
presented, the merits of the claim must be evaluated after 
ensuring the duty to assist has been fulfilled.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

The facts in this case show that on a September 1968 service 
induction examination, the veteran reported symptomatic corns 
in the past.  On examination, the feet were clinically 
evaluated as normal.  In service an appointment was made in 
dermatology for corns in March 1969.  In June 1969, the 
veteran was seen for trimming of calluses.  In January 1970, 
the veteran was seen with foot problems for several years.  
He had large callosities on the medial side of the metatarsal 
phalangeal joint of the big toes, on the external border of 
the feet and in the Achillian area.  The impression was 
callosities.  In March 1970, the veteran was seen with callus 
formation over the second metatarsal heads.  The impression 
was metatarsalgia.  In August 1970, the veteran reported sore 
feet, he had calluses and plantar's warts that he wanted 
trimmed and was treated.  In September 1970, the veteran had 
plantar wart removal.  On separation examination in October 
1970, the feet were clinically evaluated as normal, no 
history of foot trouble was reported.

Post service in July 1987, the veteran filed a claim for 
service connection for calluses of both feet.  VA treatment 
records from June 1987 and July 1987 show the veteran 
reported recurrent lesions of the feet since service.  The 
assessment was reactive keratosis.  On VA examination in 
October 1987, the veteran reported callosities of both feet 
since service.  The assessment was moderate hyperkeratosis 
plantar foot surface bilaterally in weight bearing/friction 
areas.  By rating action of November 1987, service connection 
for moderate hyperkeratosis plantar foot surface bilateral 
was denied; the RO found that calluses of both feet 
preexisted service and was not aggravated thereby.  An appeal 
to the November 1987 rating action was perfected and by 
decision of the Board in August 1988, service connection for 
callosities of both feet was denied on a direct basis.  The 
Board found that the evidence did not establish that the 
veteran's callosities of the feet preexisted his service but 
that the incidences of callosities in service were acute and 
transitory and resolved without residual disability and there 
was no showing of a chronic callosities of the feet when he 
separated from service.  It was noted that the keratosis 
first showed years post-service.

Received in November 1988 was a report from the veteran's 
private doctor that shows the veteran complained of multiple 
corns, calluses, and plantar warts since the military.  He 
currently was being treated for the foot problem.  By rating 
action of November 1988, it was determined that the evidence 
contained no new factual basis to reconsider the previous 
denial of service connection for bilateral foot callosities.  
An appeal as to this rating action was perfected and by 
decision of the Board in December 1989, it was determined 
that there was no new factual basis for an allowance of the 
claim and service connection for callosities of both feet was 
denied.

Received in June 1993 was a statement from the veteran's 
private physician that the veteran was being treated for foot 
surgery in August 1992.  By rating action of June 1993, it 
was determined that there was no new and material evidence to 
reopen the claim for service connection for bilateral 
moderate hyperkeratosis of the plantar foot surface.  This 
rating action is the last final prior decision on this issue.

Evidence received subsequent to the June 1993 rating action 
are copies of the June and July 1987 VA treatment records, 
treatment records of the foot surgery by the private doctor 
in August 1992, service personnel records, VA and private 
treatment records that show current treatment for calluses 
and corns, and treatment records and VA examinations relating 
to other disabilities not currently at issue in this appeal.

With the above-cited facts for consideration, the Board will 
not reopen the claim.  

When read together with the veteran's contentions on appeal, 
the Board concludes that the new evidence submitted or 
associated with the record since the June 1993 RO decision is 
not so significant that it must be considered in order to 
fairly decide the merit of this claim.  Although the evidence 
cited is "new" in the sense that it was not of record at 
the time of the prior denial of this claim, it would have to 
be probative, but the evidence simply does not contain 
competent evidence of a continuing or chronic foot disorder 
related to service.  As such, it is not new and material 
within the meaning of the applicable law.

With respect to the above, the Board finds that the veteran's 
statements, including the hearing testimony, essentially 
reiterate his previously considered contentions with respect 
to the claimed disability, and as such are not considered to 
be new.  See Reid v. Derwinski, 2 Vet. App. 312 (1992).  To 
the extent that the appellant contends that he has a 
disability that was either incurred in or aggravated during 
service, such statements, being in effect lay speculation on 
medical issues involving the presence or etiology of a 
disability, are not probative to this claim and, therefore, 
are deemed to be not material.  See Pollard v. Brown, 6 Vet. 
App. 11 (1993) (pursuant to Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992), lay testimony attempting to diagnose 
frostbite or arthritis in service held to not be competent 
evidence for such purpose, and thus not material); see also, 
Moray v. Brown, 5 Vet. App. 211 (1993) (lay assertions of 
medical causation cannot serve as the predicate to reopen a 
claim under 38 U.S.C.A. § 5108).

Accordingly, the Board concludes that the veteran has not 
submitted evidence which is new and material such as to form 
the basis to reopen and review the previously denied claim 
seeking entitlement to service connection for a foot 
disorder, diagnosed as bilateral hyperkeratosis.


ORDER

As new and material evidence has not been presented to reopen 
a claim of service connection for a foot disorder, diagnosed 
as bilateral hyperkeratosis, the claim is denied.


			
	A. BRYANT	D. C. SPICKLER
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals


			
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

